Exhibit 10.3

FIRST AMENDMENT TO CREDIT AGREEMENT
This FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of July 7, 2015 (this "First
Amendment"), is by and among (a) MARSHALL BROADCASTING GROUP, INC. (the
"Borrower"), a Texas corporation, (b) each of the Revolving Credit Lenders and
Term A Lenders that is a party hereto, and (c) BANK OF AMERICA, N.A., as
administrative agent (the "Administrative Agent") for itself and the other
Lenders party to that certain Credit Agreement, dated December 1, 2014 (as
amended, supplemented, and restated or otherwise modified and in effect from
time to time, prior to the date hereof, the "Existing Credit Agreement", and as
amended hereby, the "Credit Agreement"), by and among the Borrower, the lending
institutions party thereto (the "Lenders") and the Administrative Agent. 
Capitalized terms used herein without definition shall have the meanings
assigned to such terms in the Credit Agreement.
WHEREAS, the Borrower has proposed to amend the Existing Credit Agreement to
permit the Digital Contribution and Reorganization (as defined in the Nexstar
Credit Agreement);
WHEREAS, Section 10.01 of the Existing Credit Agreement provides that the Loan
Parties may amend the Existing Credit Agreement with the consent of the Majority
Lenders;
WHEREAS, in connection with the First Amendment, (1) Merrill Lynch, Pierce,
Fenner & Smith Incorporated is Arranger and Bookrunner and (2) Bank of America,
N.A. is Administrative Agent;
WHEREAS, on the date hereof, the parties hereto desire to enter into this First
Amendment to make certain amendments to the Existing Credit Agreement;
NOW THEREFORE, in consideration of the foregoing premises and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereby agree as follows:
§1.            Amendment to Defined Terms.  Capitalized terms used but not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.
§2.            Amendment of the Existing Credit Agreement.  Pursuant to Section
10.01 of the Credit Agreement, and subject to the satisfaction of the conditions
set forth in Section 3 hereof, on and as of the First Amendment Effective Date:
(a)            Effective as of First Amendment Effective Date, the Existing
Credit Agreement is hereby amended in its entirety to read as set forth in the
attached Annex I.
(b)            The Schedules to the Existing Credit Agreement are hereby amended
by replacing Schedule 1.01(d) with a new Schedule 1.01(d) in the form as set
forth in Annex II hereto.
(c)            The Schedules to the Existing Credit Agreement are hereby amended
by replacing Schedule 1.01(e) with a new Schedule 1.01(e) in the form as set
forth in Annex II hereto.
(d)            Section 5.08 of Exhibit J to the Existing Credit Agreement is
hereby amended in its entirety and replaced with the following:
5.08            Environmental Compliance.
(a)            With respect to properties currently owned or operated by any
Nexstar Entity or any of their Restricted Subsidiaries, or to the knowledge of
the Borrower, Digital LLC and the Parent Guarantors, any property formerly owned
or operated by any Nexstar Entity or any of its Restricted Subsidiaries, no such
property is listed or proposed for listing on the NPL or on the CERCLIS or any
analogous foreign, state or local list;
(b)            to the knowledge of the Borrower, Digital LLC and the Parent
Guarantors, (A) there are no and never have been any underground or above‑ground
storage tanks or any surface impoundments, septic tanks, pits, sumps or lagoons
in which Hazardous Materials are being or have been treated, stored or disposed
on any property currently owned or operated by any Nexstar Entity or any of its
Restricted Subsidiaries or on any property formerly owned or operated by any
Nexstar Entity or any of its Restricted Subsidiaries and (B) there is no
asbestos or asbestos‑containing material on any property currently owned or
operated by any Nexstar Entity or any of its Restricted Subsidiaries; and
(c)            Hazardous Materials have not been released, discharged or
disposed of on any property currently or formerly owned or operated by any
Nexstar Entity or any of its Restricted Subsidiaries in excess of the applicable
legal limit;
in each case of (a), (b) and (c) above, other than such matters which,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
(d)(i) No Nexstar Entity is undertaking, nor has completed, either individually
or together with other potentially responsible parties, any investigation or
assessment or remedial or response action relating to any actual or threatened
release, discharge or disposal of Hazardous Materials at any site, location or
operation, either voluntarily or pursuant to the order of any Governmental
Authority or the requirements of any Environmental Law and (ii) all Hazardous
Materials generated, used, treated, handled or stored at, or transported to or
from, any property currently or formerly owned or operated by any Nexstar Entity
or any of its Restricted Subsidiaries have been disposed of in a manner not
reasonably expected to result in material liability to any Nexstar Entity or any
of its Restricted Subsidiaries, in each case of clauses (i) and (ii) above,
other than such matters which, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
(e)            Section 5.11 of Exhibit J to the Existing Credit Agreement is
hereby amended in its entirety and replaced with the following:
5.11            Subsidiaries; Equity Interests; Nexstar Entities.  As of the
Sixth Amendment Effective Date, no Nexstar Entity has any Subsidiaries other
than those specifically disclosed in Part (a) of Schedule 5.11, and all of the
outstanding Equity Interests in each Nexstar Entity and each Restricted
Subsidiary have been validly issued, are fully paid and nonassessable, and are
owned by, with respect to each Nexstar Entity except the Ultimate Parent, a
Nexstar Entity, in each case in the amounts specified on Part (a) of
Schedule 5.11 free and clear of all Liens except (i) those created under the
Security Documents, (ii) those created under the indenture documentation for the
Senior Second Lien Notes and (iii) any nonconsensual Lien that is permitted
under Section 7.01.  As of the Sixth Amendment Effective Date, Part (b) of
Schedule 5.11 is a complete and accurate list of all Nexstar Entities and their
Subsidiaries, showing as of the Sixth Amendment Effective Date (as to each
Nexstar Entity) the jurisdiction of its incorporation, the address of its
principal place of business and its U.S. taxpayer identification number.
(f)            Section 5.17 of Exhibit J to the Existing Credit Agreement is
hereby amended in its entirety and replaced with the following:
5.17            Use of Proceeds.  The proceeds of the Revolving Credit Loans
shall be used to finance general corporate and working capital purposes of the
Borrower, any of its Restricted Subsidiaries, Digital LLC, any of Digital LLC's
Restricted Subsidiaries and to the extent permitted by the terms of this
Agreement, (a) any of the Borrower's Subsidiaries that are not Restricted
Subsidiaries and (b) any of Digital LLC's Subsidiaries that are not Restricted
Subsidiaries of Digital LLC (including, to the extent permitted hereunder,
Investments, Sharing Arrangements, Capital Expenditures and Restricted Payments)
and the funding of any original issue discount in accordance with the terms set
forth herein; provided that in no event shall the proceeds of the Credit
Extensions be used in contravention of any Law or of any Loan Document.  The
proceeds of the Term A Loans shall be used in a manner consistent with the uses
set forth in Section 6.12(c).  The proceeds of the Term B-2 Loans shall be used
to finance general corporate and working capital purposes.
(g)            Section 5.20 of Exhibit J to the Existing Credit Agreement is
hereby amended in its entirety and replaced with the following:
5.20            Labor Matters.  There are no strikes, walkouts, work stoppages
or other material labor disputes pending or, to the knowledge of the Borrower,
Digital LLC and the Parent Guarantors, threatened against any of the Nexstar
Entities, except for those as would not, individually or in the aggregate for
the Nexstar Entities, reasonably be expected to result in a Material Adverse
Effect.
(h)            Section 5.21 of Exhibit J to the Existing Credit Agreement is
hereby amended in its entirety and replaced with the following:
5.21            OFAC; Anti‑Money Laundering and Economic Sanctions Laws.
(a)            No Nexstar Entity or any of its Restricted Subsidiaries, nor, to
the knowledge of senior management of the Borrower, Digital LLC or the Ultimate
Parent, any respective officers or directors of any Nexstar Entity, (i) is
currently the subject of any Sanctions, (ii) is located, organized or residing
in any Designated Jurisdiction, or (iii) is or has been (within the previous
five years) engaged in any transaction with any Person who is now or was then
the subject of Sanctions or who is located, organized or residing in any
Designated Jurisdiction.  No Loan, nor the proceeds from any Loan, has been
used, directly or indirectly, to lend, contribute, provide or has otherwise made
available to fund any activity or business in any Designated Jurisdiction or to
fund any activity or business of any Person located, organized or residing in
any Designated Jurisdiction or who is the subject of any Sanctions, or in any
other manner that will result in any violation by any Person (including any
Lender, any Arranger, any Agent, any L/C Issuer or the Nexstar Swing Line
Lender) of Sanctions.
(b)            No Nexstar Entity, none of its Restricted Subsidiaries and, to
the knowledge of senior management of the Borrower, Digital LLC or the Ultimate
Parent, none of the respective officers or directors of any Nexstar Entity or
such Restricted Subsidiary (i) has violated or is in violation of any applicable
Anti‑Money Laundering Law or (ii) has engaged or engages in any transaction,
investment, undertaking or activity that conceals the identity, source or
destination of the proceeds from any category of offenses designated in any
applicable Law, regulation or other binding measure implementing the "Forty
Recommendations" and "Nine Special Recommendations" published by the
Organization for Economic Cooperation and Development's Financial Action Task
Force on Money Laundering.
(c)            No Nexstar Entity, none of its Subsidiaries and, to the knowledge
of senior management of the Borrower, Digital LLC, any Digital Subsidiary or the
Ultimate Parent, none of the respective officers or directors of any Nexstar
Entity or such Subsidiary that is acting or benefiting in any capacity in
connection with the Loans is an Embargoed Person.
(d)            Except as otherwise authorized by OFAC, no Nexstar Entity, none
of its Subsidiaries and, to the knowledge of senior management of the Borrower,
Digital LLC, any Digital Subsidiary or the Ultimate Parent, none of the
respective officers, directors, brokers or agents of any such Person that is
acting or benefiting in any capacity in connection with the Loans conducts any
business or engages in making or receiving any contribution of funds, goods or
services to or for the benefit of any Embargoed Person.
(i)            Section 5.22 of Exhibit J to the Existing Credit Agreement is
hereby amended in its entirety and replaced with the following:
5.22            FCC Licenses
(a)            Each Nexstar Entity, and each Restricted Subsidiary of each such
entity, holds such validly issued Broadcast Licenses as are necessary to operate
the Stations as they are currently operated, and each such Broadcast License is
in full force and effect (it being recognized that, as indicated on
Schedules 5.22 as of the Closing Date, certain Stations may, from time to time,
operate pursuant to Special Temporary Authority granted by the FCC).  To the
Borrower's knowledge, each Shared Services Party holds such validly issued
Broadcast Licenses as are necessary to operate the Shared Services Party
Stations as they are currently operated.  As of the Closing Date, the Stations,
together with Broadcast Licenses, are identified on Schedule 5.22, and each such
Broadcast License has the expiration date set forth on Schedule 5.22.  Digital
LLC does not, nor does any Digital Subsidiary, hold any Broadcast License or any
other FCC License.
(b)            No Nexstar Entity has knowledge of any condition imposed by the
FCC as part of any Broadcast License which is neither set forth on the face
thereof as issued by the FCC nor contained in the Communications Laws applicable
generally to stations of the type, nature, class or location of the Station or
Shared Services Party Station in question.  Except as otherwise set forth on
Schedules 5.22 and 5.22(c) as of the Closing Date, each Station, and, to the
Borrower's knowledge, each Shared Services Party Station has been and is being
operated in all material respects in accordance with the terms and conditions of
the Broadcast Licenses applicable to it and the Communications Laws.
(c)            Except as otherwise set forth on Schedule 5.22(c) as of the
Closing Date, no proceedings are pending or, to the knowledge of any Nexstar
Entity or any Restricted Subsidiary are threatened which may result in the
revocation, modification, non‑renewal or suspension of any applicable Broadcast
License of such Nexstar Entity, the denial of any pending applications, the
issuance of any cease and desist order or the imposition of any fines,
forfeitures or other administrative actions by the FCC with respect to any
Station, or, to the Borrower's knowledge, any Shared Services Party Station or
its operation, other than (i) any proceedings which, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect
and (ii) proceedings affecting the television broadcasting industry in general.
(d)            All reports, applications and other documents required to be
filed by the Nexstar Entities and their Restricted Subsidiaries with the FCC
with respect to the Stations, and, to the Borrower's knowledge, Shared Services
Party Stations have been timely filed, and all such reports, applications and
documents are true, correct and complete in all respects, except where the
failure to make such timely filing or any inaccuracy therein could not
reasonably be expected to have a Material Adverse Effect, and except as
otherwise set forth on Schedule 5.22(c) as of the Closing Date, no Nexstar
Entity nor any Restricted Subsidiary of a Nexstar Entity has knowledge of any
matters which could reasonably be expected to result in the suspension or
revocation of or the refusal to renew any Broadcast License or the imposition on
any Nexstar Entity or any Restricted Subsidiary of any material fines or
forfeitures by the FCC, or which could reasonably be expected to result in the
revocation, rescission, reversal or material adverse modification of the
authorization of any Broadcast License.
(e)            There are no unsatisfied or otherwise outstanding citations
issued by the FCC with respect to any Station or its operations, or, to the
Borrower's knowledge, any Shared Services Party Station or its operations.
(f)            Non‑U.S. voting interests held, directly or indirectly, are less
than 25 percent of the Ultimate Parent's total voting interests, and the total
equity of the Ultimate Parent held by non‑U.S. citizens, directly or indirectly,
is less than 25 percent of the Ultimate Parent's total equity.
§3.            Conditions to Effectiveness.  This First Amendment shall become
effective as of the date set forth above upon the satisfaction of the following
conditions (such effective date, the "First Amendment Effective Date"):
(a)            there shall exist no Default both immediately before and after
giving effect to this First Amendment;
(b)            the Administrative Agent shall have received a counterpart
signature page to this First Amendment, duly executed and delivered by the
Borrower, the Administrative Agent, each Guarantor, the owners of the Equity
Interests of the Marshall Borrower (the "Pledgors"), and the Majority Lenders;
(c)            the Administrative Agent shall have received, on behalf of
itself, the Collateral Agent, the Lenders, the Nexstar Swing Line Lender and the
Nexstar L/C Issuers, (i) an opinion of Kirkland & Ellis LLP, counsel for the
Nexstar Borrower, the other Nexstar Entities, the Mission Entities and the
Marshall Entities, addressed to the Nexstar L/C Issuers, the Administrative
Agent, the Collateral Agent and the Lenders and permitted to be relied upon by
any persons who become Lenders, in each case in form and substance reasonably
satisfactory to the Administrative Agent and the Lenders and customary for
senior secured credit facilities in transactions of this kind (including a
customary no conflicts opinion with respect to the Nexstar Senior 6⅞% Notes due
2020 and Nexstar Senior 6⅞% Notes due 2020 Indenture Documentation) and (ii) an
opinion of Wiley Rein, LLP, special FCC counsel for the Nexstar Entities, the
Mission Entities and the Marshall Entities, addressed to the Nexstar L/C
Issuers, the Administrative Agent, the Collateral Agent, the Nexstar Swing Line
Lender and the Lenders and capable of being relied upon by any persons who
become Lenders, in form and substance reasonably satisfactory to the
Administrative Agent;
(d)            the Administrative Agent shall have received (i) certificates of
good standing from the applicable secretary of state of organization of each
Loan Party, certificates of resolutions or other action, incumbency certificates
and/or other certificates of a Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this First Amendment, and (ii) a
certificate of a Responsible Officer of the Borrower certifying to and attaching
the resolutions adopted by the Borrower approving or consenting to the First
Amendment;
(e)            the representations and warranties set forth in this First
Amendment shall be true and correct in all material respects as of the date of
this First Amendment (except (1) to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date and (2) that any
representation or warranty that is qualified by "materiality" or "Material
Adverse Effect" shall be true and correct in all respects);
(f)            the Nexstar Credit Agreement shall be amended on a substantially
similar basis (but only as applicable) for the Nexstar Borrower, as the terms
set forth in this First Amendment;
(g)            the Mission Credit Agreement shall be amended on a substantially
similar basis (but only as applicable) for the Mission Borrower, as the terms
set forth in this First Amendment;
(h)            the Administrative Agent shall have received (i) an amended and
restated Marshall Guaranty of Nexstar Obligations and (ii) such other amendments
and restatements of the Security Documents conforming to the provisions of this
First Amendment, as the Collateral Agent and/or the Administrative Agent may
require, in each case, duly executed and delivered by each party thereto and
effective as of the date thereof; and
(i)            the Borrower shall have paid all reasonable invoiced fees and
expenses of the Administrative Agent's counsel, Winstead PC, and the
Administrative Agent shall have received evidence of payment of all other
reasonable and documented out‑of‑pocket costs and expenses (including, without
limitation, legal fees and expenses) that have been invoiced prior to the
effective date of this First Amendment.
§4.            Consent regarding Changes to Loan Documents.  The Majority
Lenders hereby consent to an amendment and/or amendment and restatement of any
Loan Document (other than the Credit Agreement) to conform to the provisions of
this First Amendment and the Existing Credit Agreement, as amended hereby.  The
Majority Lenders hereby authorize the Collateral Agent and the Administrative
Agent, on behalf of the Lenders, to execute and deliver such amendment and/or
amendment and restatement to each such Loan Document.
§5.            Affirmation of Marshall Entities.  Each of the Marshall Entities
hereby affirms its Obligations under the Credit Agreement, each of the other
Loan Documents to which each is a party and each of the Nexstar Loan Documents
to which each is a party, and each hereby affirms its absolute and unconditional
promise to pay to the Lenders the Loans and all other amounts due (i) under the
Credit Agreement (as amended hereby) and the other Loan Documents, and
(ii) under the Nexstar Credit Agreement (as amended) and the Nexstar Loan
Documents.
§6.            Representations and Warranties.  Each of the Marshall Entities
represents and warrants to the Administrative Agent and the Lenders, immediately
after giving effect to this First Amendment, as follows:
(a)            Representations and Warranties.  Each of the representations and
warranties contained in Article V of the Credit Agreement are true and correct
in all material respects on and as of the date hereof (giving effect to this
First Amendment), except to the extent such representations and warranties are
already qualified by materiality, in which case, such representations and
warranties are true and correct in all respects and to the extent that such
representations and warranties relate specifically to a prior date.
(b)            Enforceability.  The execution and delivery by the Marshall
Entities of this First Amendment, and the performance by the Marshall Entities
of this First Amendment and the Credit Agreement, as amended hereby, and each of
the Loan Documents (and amendments, restatements and substitutions therefore in
connection with this First Amendment) are within the corporate authority of each
of the Marshall Entities and have been duly authorized by all necessary
corporate proceedings.  This First Amendment and the Credit Agreement, as
amended, and each of the Loan Documents (and amendments, restatements and
substitutions therefore in connection with this First Amendment) hereby,
constitute valid and legally binding obligations of each of the Marshall
Entities, enforceable against it in accordance with their terms, except as
enforceability may be limited by Debtor Relief Laws and by general principles of
equity.
(c)            No Default.  No Default has occurred and is continuing, and no
Default will result from the execution, delivery and performance by the Marshall
Entities of this First Amendment, the other Loan Documents or from the
consummation of the transactions contemplated herein.
§7.            No Other Amendments, etc.
(a)            Except as expressly provided in this First Amendment, (a) all of
the terms and conditions of the Credit Agreement and the other Loan Documents
(as amended and restated in connection herewith, if applicable) remain
unchanged, and (b) all of the terms and conditions of the Credit Agreement, as
amended hereby, and of the other Loan Documents (as amended and restated in
connection herewith, if applicable) are hereby ratified and confirmed and remain
in full force and effect.  Nothing herein shall be construed to be an amendment,
consent or a waiver of any requirements of any Marshall Entity or of any other
Person under the Credit Agreement or any of the other Loan Documents except as
expressly set forth herein or pursuant to a written agreement executed in
connection herewith.  Nothing in this First Amendment shall be construed to
imply any willingness on the part of the Administrative Agent or any Lender to
grant any similar or future amendment, consent or waiver of any of the terms and
conditions of the Credit Agreement or the other Loan Documents.
(b)            Without limiting the foregoing, each of the Loan Parties to the
Guaranties and the Security Documents hereby (i) acknowledges and agrees that
all of its obligations under the Marshall Guaranty Agreements, the Marshall
Guaranty of Nexstar Obligations, and the Security Documents are reaffirmed and
remain in full force and effect on a continuous basis, (ii) reaffirms each Lien
granted by each Loan Party to the Collateral Agent for the benefit of the
Secured Parties and reaffirms the guaranties made pursuant to the Marshall
Guaranty Agreement and the Marshall Guaranty of Nexstar Obligations,
(iii) acknowledges and agrees that the grants of security interests by and the
guaranties of the Loan Parties contained in the Marshall Guaranty Agreements,
the Marshall Guaranty of Nexstar Obligations and the Security Documents are, and
shall remain, in full force and effect after giving effect to the First
Amendment, and (iv) agrees that all Obligations are Guaranteed Obligations (as
defined in the Guaranties).
(c)            This First Amendment is a Loan Document under the terms of the
Credit Agreement.  On and after the First Amendment Effective Date, each
reference in the Existing Credit Agreement to "this Agreement," "hereunder,"
"hereof" or words of like import referring to the Existing Credit Agreement
shall mean and be a reference to the Existing Credit Agreement, as amended by
this First Amendment (ie. the Credit Agreement).
§8.            Execution in Counterparts.  This First Amendment may be executed
in any number of counterparts and by each party on a separate counterpart, each
of which when so executed and delivered shall be an original, but all of which
together shall constitute one instrument.  In proving this First Amendment, it
shall not be necessary to produce or account for more than one such counterpart
signed by the party against whom enforcement is sought.
§9.            Interpretation.  This First Amendment, the Credit Agreement and
the other Loan Documents are the result of negotiation among, and have been
reviewed by counsel to, among others, the Administrative Agent and the Borrower
and are the product of discussions and negotiations among all parties. 
Accordingly, this First Amendment, Credit Agreement and the other Loan Documents
are not intended to be construed against the Administrative Agent or any of the
Lenders merely on account of the Administrative Agent's or any Lender's
involvement in the preparation of such documents.
§10.            Governing Law.  This First Amendment shall be governed by, and
construed in accordance with, the law of the State of New York applicable to
agreements made and to be performed entirely within such state.
§11.            Miscellaneous.  The captions in this First Amendment are for
convenience of reference only and shall not define or limit the provisions
hereof.
[Remainder of Page Intentionally Left Blank]

--------------------------------------------------------------------------------


 
 


IN WITNESS WHEREOF, the undersigned have duly executed this First Amendment as
of the date first set forth above.
 
 

The Borrower:




MARSHALL BROADCASTING GROUP, INC.




By:
/s/ Pluria W. Marshall, Jr.

Name:
Pluria W. Marshall, Jr.

Title:
President and Secretary



[Signature Page to First Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 
 

The Administrative Agent:




BANK OF AMERICA, N.A.,
as Administrative Agent




By:
/s/ Don B. Pinzon

Name:
Don B. Pinzon

Title:
Vice President

 
 
[Signature Page to First Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------





RATIFICATION OF GUARANTORS AND PLEDGORS
Each of the undersigned Guarantors and Pledgors hereby (a) acknowledges and
consents to the foregoing First Amendment and the Marshall Entities' execution
thereof; (b) joins the foregoing First Amendment for the purpose of consenting
to and being bound by the provisions thereof, (c) ratifies and confirms all of
their respective obligations and liabilities under the Loan Documents to which
any of them is a party and ratifies and confirms that such obligations and
liabilities extend to and continue in effect with respect to, and continue to
guarantee and secure, as applicable, the Obligations of the Borrower under the
Credit Agreement and (d) acknowledges and confirms that the liens and security
interests granted by such Guarantor or Pledgor, as applicable, pursuant to the
Loan Documents are and continue to be valid and perfected first priority liens
and security interests (subject only to Permitted Liens (as defined in the
Security Agreement)) that secure all of the Obligations on and after the date
hereof.
 
 

The Gurantors:




NEXSTAR BROADCASTING, INC.




By:
/s/ Thomas E. Carter

Name:
Thomas E. Carter

Title:
Chief Financial Officer

 
NEXSTAR BROADCASTING GROUP, INC.




By:
/s/ Thomas E. Carter

Name:
Thomas E. Carter

Title:
Chief Financial Officer

 
ENTERPRISE TECHNOLOGY LLC




By:
/s/ Thomas E. Carter

Name:
Thomas E. Carter

Title:
Chief Financial Officer

 
LAKANA LLC
    By: Enterprise Technology LLC   Its: Sole Member




By:
/s/ Thomas E. Carter

Name:
Thomas E. Carter

Title:
Chief Financial Officer

 
YASHI, INC.




By:
/s/ Thomas E. Carter

Name:
Thomas E. Carter

Title:
Chief Financial Officer

 
[Signature Page to First Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 
 
The Pledgors:

 
/s/ Pluria W. Marshall, Jr.

Pluria W. Marshall, Jr.




 


[Signature Page to First Amendment to Credit Agreement]